Citation Nr: 1744361	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  12-07 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for Hepatitis C, initially claimed as Hepatitis B.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to June 1975. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran initially filed a claim for Hepatitis B.  His claim was denied by the RO in August 2010 because there was no evidence that the Veteran had been diagnosed with that disability.  A review by the Board revealed that the Veteran had, in fact, been diagnosed with Hepatitis C.  The Court of Appeals for Veterans Claims (Court) has held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the Board has recharacterized the claim on appeal as a claim for service connection of Hepatitis C.  


FINDING OF FACT

The Veteran's Hepatitis C is not related to any incident of active service.  


CONCLUSION OF LAW

The criteria for service connection of Hepatitis C have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in June 2010.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, service treatment records, independent medical opinions, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Service Connection

The Veteran has a present diagnosis of Hepatitis C, which he contends is the result of his service in the Republic of Vietnam.  Specifically, he asserts that he contracted Hepatitis C following an altercation in 1972 which resulted in his being hospitalized and receiving a blood transfusion.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board finds that service connection is not warranted.

As discussed above, the Veteran has a present diagnosis of Hepatitis C.  He also has confirmed service during the Vietnam era.  His service treatment records do confirm a hospitalization in September 1972 due to facial trauma, although those records do not support the Veteran's assertion that he received a blood transfusion at any point during service.

Here, although the Veteran is competent to testify as to circumstances or facts of which he has direct knowledge, the Board finds that his report of undergoing a blood transfusion in 1972 is not credible.  38 C.F.R. § 3.195(a)(2) (2016).  Particularly, the Board notes that, although a hospitalization is documented for facial trauma in 1972, there is no evidence that a blood transfusion was ever administered to the Veteran.  Further, subsequent VA treatment records from April 2005 show that the Veteran denied ever having a blood transfusion prior to that time.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (giving factors to consider when assessing the credibility of lay evidence, including facial plausibility; internal consistency; consistency with other evidence; self-interest of bias; and lay statements made during treatment).  As such, the Board finds that the Veteran did not undergo a blood transfusion to which his present Hepatitis C may be linked.  However, he did sustain a facial trauma during active service, resulting in his being hospitalized, which the Board will consider.   

In light of the above, the Board sought an independent medical opinion in March 2017 to address a possible nexus to active service, specifically to the September 1972 hospitalization.  In May 2017, an infectious disease specialist reviewed the entire record and stated that, although military service during the Vietnam era has been shown to be a risk factor for Hepatitis C, there is no direct evidence to suggest that the Veteran's present disability is related to any incident of active service, including the 1972 hospitalization.  Specifically, the 1972 hospitalization was due to facial trauma, per the records.  Although not impossible, it would be unusual to have a blood transfusion for facial trauma.  Further, per his treatment records during service and thereafter, he denied any common risk factors for Hepatitis C infections.  Specifically, the examiner cited to an April 2005 treatment record in which the Veteran reported never having had a blood transfusion and denied all other specific risk factors for HUV when reviewed individually.  As such, the examiner opined that the Veteran's Hepatitis C is not likely related to his hospitalization in September 1972.  

Because the examiner opined that it was likely that his Hepatitis C was not related to any incident of active service, the Board must deny the claim as having failed the third criteria for service-connection, namely, a medical nexus to any incident of active service.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his hepatitis C to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of hepatitis C.  See Jandreau, 492 F.3d at 1377, n.4.  Because such a disorder is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's hepatitis C are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.



ORDER

Service connection of Hepatitis C is denied.



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


